IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                 No. 05-10486                 ELEVENTH CIRCUIT
                                                                AUGUST 18, 2005
                             Non-Argument Calendar
                                                               THOMAS K. KAHN
                           ________________________
                                                                    CLERK

                        D.C. Docket No. 95-00208-CR-WS

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus

PERCY T. DENNIS,
a.k.a. Bobby,
                                                   Defendant-Appellant.
                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________
                                (August 18, 2005)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Peter J. Madden, appointed counsel for Percy T. Dennis, has filed a motion

to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Dennis’s revocation of supervised release and sentence is AFFIRMED.




                                        2